Case 6:20-cr-00097-JCB-JDL Document 138 Filed 02/26/21 Page 1 of 1 PageID #: 342




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

  UNITED STATES OF AMERICA,                          §
                                                     §
                                                     § CASE NUMBER 6:20-CR-00097-JCB
  v.                                                 §
                                                     §
                                                     §
  SHANE EDWARD DISPENNETT (10),                      §
                                                     §

                                             ORDER


        This case is set for Pretrial Conference on MONDAY, JUNE 14, 2021 at 1:30 p.m.,

 Jury Selection and Trial set on TUESDAY, JUNE 15, 2021 at 9:30 a.m. before United States

 District Judge J. Campbell Barker.


        It is further ORDERED that, pursuant to Federal Rule of Criminal Procedure 11(e)(5) and

 United States of America v. Ellis, 547 F.2d 863 (5th Cir. 1977), the deadline for notifying the Court

 of any plea bargain or plea agreement entered into by the parties in this cause is TUESDAY, MAY

 18, 2021 at 12:00 p.m. No plea bargain or plea agreement entered into after that date shall be

 honored by this Court without good cause for the delay.




       So ORDERED and SIGNED this 26th day of February, 2021.
